    Case 2:18-cv-00333 Document 131 Filed on 06/24/21 in TXSD Page 1 of 2
                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                     June 24, 2021
                           UNITED STATES DISTRICT COURT                                           Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

FRED HOFFMAN, III,                                    §
                                                      §
           Plaintiff,                                 §
VS.                                                   §    CIVIL ACTION NO. 2:18-CV-333
                                                      §
JEFFERY RICHARDSON,                                   §
                                                      §
           Defendant.                                 §

                 ORDER GRANTING PLAINTIFF’S
        REQUEST FOR THE COURT TO MAIL CERTAIN FILINGS

        Plaintiff Fred Hoffman, appearing pro se and in forma pauperis, has filed

this prisoner civil rights action pursuant to 42 U.S.C. § 1983. In a letter dated

June 12, 2021, Plaintiff requests that the Court send: (1) one copy of Docket

Entry 111 and the five attachments, to be mailed to Plaintiff; and (2) two copies

of supplemental exhibits GG-YY attached to Docket Entry 127, with one copy

to be mailed to Plaintiff and the other copy to be mailed to Defendant’s counsel

Jonathan M. Pena. (D.E. 130).1

        The Court is generally not in the business of being a copy service for the

parties appearing before it. However, the Clerk of Court has received sufficient


1
  Because all of these exhibits were originally filed by Plaintiff, the undersigned will permit him to receive
copies of the requested documents even though they have been placed under seal.


1/2
   Case 2:18-cv-00333 Document 131 Filed on 06/24/21 in TXSD Page 2 of 2




funds to cover the copy fees for the requested documents.     Accordingly,

Plaintiff’s request for the copies identified above (D.E. 130) is GRANTED.

The Clerk of Court is ORDERED to mail the requested copies to Plaintiff and

Mr. Pena as directed in his letter.

      ORDERED this 24th day of June, 2021.


                                      ________________________________
                                                   Jason B. Libby
                                            United States Magistrate Judge




2/2
